Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 24 November 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            sir
                            Richmond (Virginia) 24 Novr 1780
                        
                        Your Excellency has no doubt, heard before this time, of the Departure of the Enemy from Portsmouth; as
                            Governor Jefferson in his Letter informs you of all the circumstances of this Retreat, I will refer you to it for
                            particulars.
                        I am now hastening, as much as possible, the Departure of General Lawrens Corps for the Southward. It consists
                            of about 200 Horse and 300 Infantry, Inlisted till the end of February next. This Corps is the only one that is properly
                            equipt for the Campaign.
                        I expect Generals Muhlenberg & Weedon here to day, to make with them the necessary Arrangements, to
                            send to Carolina at least 800 Infantry, so that including Lee’s Corps, which I expect every Day, I will endeavor to
                            reinforce General Greene with 12 or 1500 Men as soon as possible.
                        The deranged state of our Finances has had the same Effect in this State, as in the others, all the wheels of
                            the Machine are Stopt, and all the Departments in the greatest Confusion.
                        The Invasion of this State has occasiond enormous Expences; particularly in the collecting
                            the Militia; all the State as well as continental Store here have been exhausted to supply them. I will do all in my power
                            to recover and collect all those articles which the Southern Army stands so much in need of. I have made a representation
                            to the Government of this State, to engage them to dismiss the Militia as soon as possible, in order to save Expences.
                        I am now establishing 5 Miles above the Falls of James River, a Continental Laboratory. I will employ in it a
                            Body of Artificer which were sent here By the Board of War in September last, and which, for want of Money and Means, have
                            been kept hitherto unemployed. I am with great respect Your Excellencys most Obedient Servant
                        
                            steuben
                        
                    